Title: To Benjamin Franklin from William Alexander, 7 March 1777
From: Alexander, William
To: Franklin, Benjamin


Dear Sir
Hotel de St Louis Dijon 7 March 1777
I thank you for returning me the letter that came to hand after my leaving Paris, and still more for letting me hear from you. That no news are Good News is an old proverb, very applicable to the present times. Your letter Coverd also a Blank Cover under which was an original of the Contract between Mons. Dubourg and the Farmers. I know not with what Intention it has been sent and shall therefore keep it untill You or he inform me what is to be done with it.
The whole Seems to have been pretty well Considerd on the part of the sellers. Only the Alternative in favour of the Farmers in case of War between france and England to Cast the bargain, seems not well advisd, the risk will not be encreased by that event and therefore the Contractors perhaps did wrong in Insisting on the right of Casting it As it gave rise to the Alternative, which throws great uncertainty on the bargain, and the farmers will only take the benefit of the Clause in case of a fall in the Market, which is the event on which the Contractors will Chiefly be anxious to maintain it. It appears to me that every ship that falls in the way of a Cruizer going to or Coming from America, under whatever Colours She Sails will be Considerd as Prize altho’ Britain shoud remain at Peace with the european powers. In case of a War the Number of European privateers will be very trifling; I will venture to say within 20 from England, first because it is not the English Genius, secondly from want of hands. On the other hand the french and spanish fleet and privateers, will add Some hundred Cruizers to the defence of american trade, so that I shoud Consider the risk as rather diminishd in the voyage to and from America.

In case Your friend from South Carolina has not got the Merchandize he seeks, at Paris, He may write to Mesr. John Black & Co. Bordeaux, where I believe his business may be done. If the Comodities are to be got there, He needs no introduction. Let Him be quit Explicit to save time. He will find Mr. Black a Man of Worth, who will not trifle with Him.
I hope you have got over your money, as the Exchange is got against England 3½ per Cent by a remittance I have last post. This is a proof that the Circulation of Bank paper is mightily encreased which is the first of our many woes that will Come. We have had here a Privy Councelor of the Empress of Russia, who is positive that England will not get a Man from that Empire. The Recruiting goes on heavily in Germany and the utmost that is Expected from that quarter is 8000 Men, on the other hand they talk of stripping Ireland of ¾ of her remaining troops, and perhaps they may Supply Them by English Militia, who may be perswaded to go So far.
I sent You by a friend going to Paris the 1st vol: of Monsr. De Morveaux Elements of Chimistry which tho printed is not yet publishd and the 2d vol. is not printed. I put a Dogs ear to the part that Treats of Iron and steel, and I am apt to think he has gone further than the Russians in that article. You’l see that he makes all Iron perfect, and Consequently Inferiority of quality Implies merely a defective flux.
If you wish to know more on this subject come and See us. I beg my Compliments to Your son and all friends. I am ever with the warmest attachment Dear Sir Your most obedient humble servant
W. Alexander
 
Addressed: A Monsieur / Monsieur Franklin / Hotel d’Hambourg Rue Jacob / a Paris
Endorsed: Mr. Alexander
Notations: Alexander W. 7 March 1777. / M. Alexander to B. Franklin
